DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/14/2021. New claims 21-27 are additionally withdrawn because they are directed to non-elected species and there is no allowable generic or linking claim.

3.	Applicant's election with traverse of requirements of election of species in the reply filed on 04/14/20121 is acknowledged.  The traversal is on the ground(s) that the Office has failed to identify why the alleged species are “independent species” and that the species are related and may be examined by the Examiner without undue burden.  This is not found persuasive because:
	The Office has given the reason why the species are independent or distinct, as they are distinct quantities of interest. See p. 3 of Restriction Requirements filed on 3/24/2021. For example. A dose equivalent is a distinct quantity with respect to energy spectra, or kerma. An instantaneous neutron ray count is distinct with respect to an instantaneous gamma ray count. 
id. Findings for one species does not necessarily result in findings for the others. For example, a search for dose equivalent would require a search strategy that focuses on the measurement configuration and calculation related to the dose equivalent. There is no suggestion that it will lead to the findings for a count rate, energy spectra, or kerma, etc.. Similarly, searches for the configuration/calculation for an instantaneous neutron ray count would not likely yield findings for the configuration/calculation for an instantaneous gamma ray count. It is very likely the different quantities may require different measurement equipment, different measurement methods, and different calculations. Therefore, there is a substantial burden to search for all the species.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 


4.	Claims 1, 6, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivan (US 20070290136 A1) in view of Yamazaki et al. (“Neutron–gamma discrimination based on pulse shape discrimination in aCe:LiCaAlF6 scintillator” Nuclear Instruments and Methods in Physics Research A652 (2011) 435-438; hereinafter “Yamazaki”).

Regarding claim 1, Ivan teaches a method for obtaining neutron and gamma ray quantities in an unknown neutron and gamma ray field (i.e., “classification of each event as one of neutron (or equivalently alpha for the embodiment described herein) and gamma… include assessments regarding the neutron component (for example, conversion of neutron flux to a dose equivalent)”; see [0051]), comprising: 
(1) providing a radiation detector (i.e., “mixed field HHRIID 10”) capable of measuring both neutrons and gamma rays (i.e., “includes the photosensor 5, the gamma sensor 6 and the neutron sensor 7”; see [0034] and FIG. 3); 
(2) identifying neutron and gamma ray events based on pulse shape analysis (i.e., “pulse shape discrimination”) of the output from the radiation detector (i.e., “requires determining two parameters for each radiation interaction: the signal (pulse) amplitude V0 and the pulse charge Q”; see [0044]; “signal amplitude V0 and the signal charge Q for each event is used for sorting events”; see [0051]); 

(4) converting 

Ivan does not explicitly disclose (see the underlined portions):
(3) forming a pulse height or pulse area histogram for neutron events.
(4) converting the neutron pulse height or pulse area histogram into a quantity of interest.
But Ivan further teaches that
“Other radiation types that may be evaluated include, without limitation, alpha particles, beta particles, gamma rays, ions and neutrons” (see [0061]) and
“Performing analyses 66 may include assessments regarding the neutron component (for example, conversion of neutron flux to a dose equivalent)”; see [0051].
And Yamazaki teaches
forming a pulse height spectra of neutrons (see FIG. 4C).


Regarding claim 6, Ivan further teaches:
wherein steps 2-4 occur in real-time (i.e., “The benefit for HHRIID applications is that the neutron events can be separated in real-time from gamma events”; see [0053]).

Regarding claim 14, Ivan further teaches:
wherein the radiation detector is handheld (i.e., “The teachings herein relate to a hand held detector”; see [0003]).

Regarding claim 15, Ivan further teaches:
wherein the radiation detector is a fixed-installation for facility monitoring (i.e., “Non-limiting examples include fixed monitoring for package or vehicle inspection… may include other physical constructions, such as, for example, permanent installations.”; see [0060]-[0061]).

Regarding claim 16
wherein the radiation detector is a scintillator sensitive to both neutron and gamma rays (i.e., “the photosensor 5 is designed to receive and interpret a signal from each of the neutron sensor 7 and the gamma sensor 6 (each of the neutron sensor 7 and the gamma sensor 6 being a scintillator and providing and optical output in response to a radiation interaction)”; see [0022]).

Regarding claim 17, Ivan further teaches:
wherein the radiation detector comprises a detection medium, the detection medium being a scintillator sensitive to neutrons only (i.e., “the mixed field HHRIID 10 includes … a neutron sensor 7”; see [0021]).

Regarding claim 18, Ivan further teaches:
wherein the radiation detector comprises a detection medium, the detection medium being a scintillator sensitive to gamma rays only (i.e., “the mixed field HHRIID 10 includes … a gamma sensor 6”; see [0021]).

Regarding claim 19, Ivan further teaches: 
wherein at least one of the steps 2-4 is implemented via a computer (i.e., “the HHRIID 10 may include software, at least one processor, memory, bus, display, ports and other devices. Radionuclide libraries including, for example, aspects such as half-life, energy, yield and radionuclide identity may be included and referenced during processing. Software may include 

Regarding claim 20, Ivan further teaches: 
wherein the computer executes programming stored on a non-transitory computer-readable medium (i.e., “the HHRIID 10 may include software, at least one processor, memory, bus, display, ports and other devices. Radionuclide libraries including, for example, aspects such as half-life, energy, yield and radionuclide identity may be included and referenced during processing. Software may include peak searching algorithms and other analysis tools. As these devices are generally known and provide for enhanced operation, such components have not been discussed further herein”; see [0052).

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ivan in view of Yamazaki and Whitney et al. (“DPA-Based Fast Neutron Dosimeter for the Space Environment” IEEE TRANSACTIONS ON NUCLEAR SCIENCE, VOL. 60, NO. 2, APRIL 2013; hereinafter “Whitney”).

	Regarding claim 2, Ivan further teaches:
wherein the quantity of interest of step 4 comprises a dose equivalent (i.e., “conversion of neutron flux to a dose equivalent”; see [0051]).

wherein step 4 comprises calculating the dose equivalent based on absorbed dose and energy deposition, the energy deposition being measured as scintillation light output.
But Whitney teaches:
calculating the dose equivalent based on absorbed dose and energy deposition, the energy deposition being measured as scintillation light output (i.e., “The conversion of the scintillation pulse-height spectra to the amount of energy deposited by the radiation into a material will give the absorbed dose. This can be estimated using the human equivalent dose (H)”; see p. 831, col. 2, sec. III. DOSE EQUIVALENT DETERMINATION).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ivan in view of Yamazaki, further in view of Whitney, to determine the dose equivalent by calculating the dose equivalent based on absorbed dose and energy deposition, the energy deposition being measured as scintillation light output, as claimed. The motivation would be to obtain the dose equivalent based on a known conversion method.

Allowable Subject Matter
6.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claims 3 and 5, the closest prior art of record fails to teach the features of claim 3: “wherein the scintillation light output for gamma rays is linearly related to the energy deposition and an inverse thereof is applied to calculate energy deposition from the scintillation light output,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Whitney utilizes a human equivalent dose formula as a function of LET, and relies on experiments to determine Birk’s parameters for determining the energy deposited. But it does not teach or suggest the claimed features at issue.

Regarding claim 4, the closest prior art of record fails to teach the features: “wherein the scintillation light output for neutrons is non-linearly related to the energy deposition and an inverse thereof is applied to a recorded light output spectrum by assuming that all neutron pulses result from a single scatter on hydrogen,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


McNulty et al. (US 5256879 A) teaches a method for qualitatively and quantitatively analyzing a complex radiation field, involving generating an dose equivalent estimate by applying, with simple multiplication algorithms, weighting factors to the energy deposition within discrete channels of a pulse height spectrum.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN C KUAN/Primary Examiner, Art Unit 2857